Case: 15-30999      Document: 00513790567         Page: 1    Date Filed: 12/08/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                      No. 15-30999
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                          December 8, 2016

UNITED STATES OF AMERICA,                                                    Lyle W. Cayce
                                                                                  Clerk
              Plaintiff - Appellee

v.

MELVIN JACKSON, also known as Melvo Jackson,

              Defendant - Appellant




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:13-CR-189-1


Before STEWART, Chief Judge, and CLEMENT and HAYNES, Circuit
Judges.
PER CURIAM:*
       Defendant-Appellant Melvin Jackson was convicted of three counts: (1)
conspiracy to distribute greater than one kilogram of heroin (Count 1), in
violation of 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(A)(2); felon in possession of a
firearm (Count 2), in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2); and (3)
possession with intent to distribute heroin (Count 3), in violation of 21 U.S.C.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30999          Document: 00513790567       Page: 2   Date Filed: 12/08/2016



                                         No. 15-30999
§ 841(a)(1), (b)(1)(C). Jackson challenges the admission of his custodial
statements, the sufficiency of the evidence for his conviction, the admission of
evidence relating to an uncharged, alleged attempted murder, and
enhancements to his sentence for felon in possession.                He also raises a
concededly foreclosed constitutional challenge to his sentence. We VACATE
and REMAND for resentencing on the permanent or life-threatening injury
enhancement. We AFFIRM on all other issues.
               I. FACTUAL AND PROCEDURAL BACKGROUND
      Jackson’s indictment and ultimate conviction arose from two separate
incidents. The first was an alleged shooting that occurred in May of 2012
outside of Roy’s Lounge, a dice hall. According to the Government, a dispute
began between Jackson and an unidentified victim over dice game winnings.
After leaving the dice hall, Jackson evidently pulled a gun from his waistband
and handed it to Marvin Dokes (“Dokes”). Dokes then reportedly shot the
victim four times in the torso, and Jackson robbed the victim as he lay on the
ground. The victim received treatment at a hospital but was uncooperative
when questioned. Police have not located the victim since he left the hospital—
it is now believed that he used an assumed identity.                Video surveillance
captured this incident, although the shooting took place off screen. Jackson, a
prior felon, was arrested and charged with attempted murder in Louisiana, but
he was released on bail in August of 2012. As a result of this event, a federal
grand jury indicted Jackson on the charge of felon in possession of a firearm
(Count 2). 1
      The second incident involved a Drug Enforcement Agency (“DEA”) task
force sting that targeted Jackson in August of 2013. After a confidential
informant purchased heroin from Jackson, DEA agents raided his trailer and


      1   21 U.S.C. §§ 922(g)(1), 924(a)(2).
                                               2
    Case: 15-30999      Document: 00513790567        Page: 3   Date Filed: 12/08/2016



                                    No. 15-30999
recovered approximately twenty-seven grams of heroin.                Once arrested,
Jackson, without counsel present, spoke extensively with officers about his
distribution of heroin.      This operation led to Jackson’s indictments for
conspiracy to distribute more than one kilogram of heroin (Count 1) 2 and
possession with intent to distribute heroin (Count 3). 3 The timeline provided
by the Government indicates that the conspiracy started sometime prior to
January of 2012 and continued through August of 2013, when Jackson was
arrested.
      Prior to trial, Jackson filed a motion to suppress the statements he made
while in police custody.      He claimed that he never received his Miranda
warnings and that his statements were not voluntary. 4 The court denied his
motion to suppress, relying on the testimonies of DEA Agent Scott and another
officer that Jackson received his Miranda warnings orally.                 After the
government presented their case-in-chief, the district court denied Jackson’s
motion for a judgment of acquittal. The jury convicted Jackson on all three
counts.
      At sentencing, the district court applied a sentencing enhancement
based on the shooting at the lounge, by cross-referencing from the felon in
possession Guideline to the attempted murder Guideline.                  U.S.S.G. §
2K2.1(c)(1). The district court also added a four-level enhancement because it
found that the attempted murder resulted in permanent or life-threatening
bodily injury to the victim. Id. § 2A2.1(b)(1). Jackson received 360 months for
his conspiracy conviction, 120 months for his felon in possession conviction,
and 240 months for his possession with intent to distribute conviction. Jackson
timely appealed.


      2 18 U.S.C. §§ 846, 841(a)(1), 841(b)(1)(A).
      3 21 U.S.C. §§ 841(a)(1), (b)(1)(C).
      4 See Miranda v. Arizona, 384 U.S. 436, 478–79 (1966).

                                           3
    Case: 15-30999    Document: 00513790567      Page: 4   Date Filed: 12/08/2016



                                  No. 15-30999
                                 II. DISCUSSION
      Jackson challenges his conviction on three grounds and his sentence on
two grounds. We address each argument in turn.
A. Motion to Suppress
      When assessing a district court’s denial of a motion to suppress, “we
review the district court’s factual findings for clear error and its legal
conclusions . . . de novo.” United States v. Chavez, 281 F.3d 479, 483 (5th Cir.
2002). This court “view[s] the evidence in the light most favorable to the party
that prevailed in the district court.”     Id.   Our review includes evidence
produced at both the suppression hearing and trial. United States v. Hope, 102
F.3d 114, 116 (5th Cir. 1996).
      Jackson argues that the district court erred when it denied his motion to
suppress the statements he made while in custody.          He claims he never
received his Miranda warnings, and he points to what he alleges are
inconsistencies in the record to support his claim. At the motion to suppress
hearing, Agent Scott testified that he read Jackson his Miranda warnings and
received Jackson’s waiver, but that he did not have any preprinted waiver
forms for Jackson to sign. He was adamant that Jackson had not signed a
written waiver.   At trial, however, Tangipahoa Parish Sheriff’s Detective
Gemar testified that he, Agent Scott, and Jackson had all signed a waiver of
rights form. That waiver was also entered into evidence. According to Jackson,
these inconsistent statements cast doubt on whether or not he received his
Miranda warnings.
      We disagree. Four pieces of evidence support the district court’s denial
of Jackson’s motion to suppress: (1) Agent Scott’s testimony; (2) Jackson’s
stipulation that another agent, Schwebel, would testify that he heard Agent
Scott give Jackson his Miranda warnings; (3) the testimony of Detective
Gemar; and (4) the waiver form introduced at trial. The Government explained
                                       4
    Case: 15-30999    Document: 00513790567     Page: 5   Date Filed: 12/08/2016



                                 No. 15-30999
that it did not know about the written waiver until after the motion to suppress
hearing and that Agent Scott was simply mistaken in thinking that Jackson
had not signed a waiver of rights form.       The district court accepted this
testimony. Furthermore, Jackson has made no attempt to rebut any piece of
evidence that he waived his rights; he simply points out the differing accounts
about whether his warning and waiver were written or oral—a distinction that
is immaterial. Cf. Berghuis v. Thompkins, 560 U.S. 370, 383–84 (2010) (a
waiver need not be formal or express).           Ultimately, there are some
inconsistencies concerning the manner in which Jackson received his Miranda
warnings, but there is nothing in the record that contradicts the multiple
pieces of evidence that show Jackson received and waived his Miranda rights. 5
      Therefore, we hold that the district court did not err when it denied
Jackson’s motion to suppress his custodial statements.
B. Sufficiency of the Evidence
      We review a denial of a motion for judgment of acquittal de novo. United
States v. Zamora, 661 F.3d 200, 209 (5th Cir. 2011). Our “analysis focuses on
‘whether, after viewing evidence in the light most favorable to the prosecution,
any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.’” Id. (quoting Jackson v. Virginia, 443 U.S. 307,
319 (1979)).
      Jackson challenges the sufficiency of the evidence for his conviction of
conspiracy to distribute more than one kilogram of heroin. Specifically, he
contends that the Government never established that he entered into an
agreement with others to distribute heroin.          He also claims that the
Government never proved that the amount of heroin that it alleges he



      5 On appeal, Jackson does not advance any arguments that his waiver was not
voluntary other than his assertion that he did not receive his Miranda warnings.
                                       5
     Case: 15-30999      Document: 00513790567         Page: 6    Date Filed: 12/08/2016



                                      No. 15-30999
conspired to distribute exceeded one kilogram.              We find these arguments
unpersuasive.
       1. Agreement
       In order “[t]o prove a conspiracy, the government must prove (1) the
existence of an agreement between two or more persons to violate the narcotics
laws; (2) that each conspirator knew of the conspiracy and intended to join it;
and (3) that each alleged conspirator participated in the conspiracy.” United
States v. Morris, 46 F.3d 410, 414–15 (5th Cir. 1995). “The agreement may be
tacit, and the jury may infer its existence from circumstantial evidence.”
United States v. Booker, 334 F.3d 406, 409 (5th Cir. 2003). We have long
recognized that individuals can be convicted of a conspiracy even when the co-
conspirators are unknown or unindicted. E.g., United States v. Lance, 536 F.2d
1065, 1068 (5th Cir. 1976).
       Jackson argues that the Government failed to prove beyond a reasonable
doubt the agreement element of his conspiracy charge because it failed to show
that he engaged in anything more than “a one-man heroin distribution
operation.” 6 According to Jackson, the Government also failed to demonstrate
any common goal between him and other co-conspirators other than the desire
to buy or sell heroin.
       Viewing the evidence in the light most favorable to the Government, a
rational trier of fact could have found that Jackson was a part of a conspiracy
to distribute heroin. First, we note that the common desire to illegally buy and
sell narcotics is sufficient to satisfy the common goal element of the conspiracy.



       6  Jackson appears to be making an oblique reference to this court’s “buyer-seller
exception,” but that exception only applies to “prevent[] a single buy-sell agreement, which
is necessarily reached in every commercial drug transaction, from automatically becoming a
conspiracy to distribute drugs.” United States v. Delgado, 672 F.3d 320, 333 (5th Cir. 2012)
(en banc). Here, the record establishes that Jackson was more than a “mere acquirer[]” or
“street-level user[].” Id.
                                             6
    Case: 15-30999    Document: 00513790567     Page: 7     Date Filed: 12/08/2016



                                 No. 15-30999
See Morris, 46 F.3d at 415 (finding that “[t]he overall objective or goal was for
everyone in the conspiracy to profit from the illicit purchase and selling of
[narcotics]”); United States v. Maseratti, 1 F.3d 330, 336 (5th Cir. 1993)
(explaining that “[o]ne becomes a member of a drug conspiracy if he knowingly
participates in a plan to distribute drugs, whether by buying, selling or
otherwise”).
      Additionally, numerous pieces of evidence established that Jackson
engaged in an organized drug distribution operation with other individuals. In
his statements to officers, Jackson identified two main suppliers, Mike and
Syd, who he regularly purchased heroin from. Jackson explained that he
would order the product from Syd and Mike would deliver it.               Jackson
purchased and received heroin from these two individuals weekly. The jury
also heard Brandon Watkins (“Watkins”), who is currently incarcerated, testify
that he frequently bought heroin from Jackson. Watkins stated that he sold
heroin for several people but that Jackson was his “main man.” Watkins
claimed he first purchased heroin from Jackson in 2011, and he received it
from Jackson every other day. He would then sell the heroin or pass it along
to other sellers.
      Based on this evidence, a rational jury could have found beyond a
reasonable doubt that Jackson “knowingly joined an agreement to distribute
drugs in violation of the law.” Maseratti, 1 F.3d at 336.
      2. Amount of Heroin
      An individual is subject to enhanced penalties when he distributes more
than one kilogram of heroin. 21 U.S.C. § 841(b)(1)(A). For “enhanced penalties
based on the amount of drugs under 21 U.S.C. § 841(b)(1)(A) or (B)” to apply,
“the quantity must be stated in the indictment and submitted to a jury for a
finding of proof beyond a reasonable doubt.” United States v. Doggett, 230 F.3d
160, 164–65 (5th Cir. 2000).
                                       7
    Case: 15-30999      Document: 00513790567      Page: 8     Date Filed: 12/08/2016



                                    No. 15-30999
      Agents seized approximately twenty-seven grams of heroin from
Jackson’s trailer. This was the only heroin recovered in connection with the
drug charges, yet the jury convicted Jackson of conspiracy to distribute over
one kilogram of heroin. Jackson argues, based on the small amount of heroin
actually recovered, that the Government failed to meet its burden of showing
beyond a reasonable doubt that the amount of heroin he distributed exceeded
one kilogram.
      First, we note that the indictment reflected that Jackson conspired to
distribute over one kilogram of heroin, and the jury convicted him of that count.
Jackson is correct that the only heroin recovered in this case amounted to just
under twenty-seven grams.          But Jackson’s confession indicates that he
received and distributed significantly more than twenty-seven grams of heroin.
Jackson stated that he started buying heroin from his supplier, Mike, after he
was released on bail in August of 2012. At that time, he received about half a
kilogram of heroin from Mike. Then, starting in February or March of 2013,
Jackson would place orders through Syd that Mike would deliver.                  This
arrangement continued until the task force raided his trailer in August of 2013.
These deliveries were four ounces a week (approximately 113 grams/week),
except   for    the   last   delivery,   which   totaled     two-and-a-half   ounces
(approximately 71 grams).         Jackson helped an officer perform a quick
calculation and estimated that he had received a total of about two kilograms
of heroin from his suppliers.
      In addition, Watkins testified that he bought between a quarter to a half
ounce of heroin (about seven to fourteen grams) from Jackson every other day.
He said that he started purchasing heroin from Jackson in 2011, and that this
continued until Jackson was arrested on the drug charges—excluding the time
Jackson spent in jail on the attempted murder charge. Even at just seven
grams every other day, Jackson would have exceeded the one kilogram
                                          8
    Case: 15-30999     Document: 00513790567        Page: 9   Date Filed: 12/08/2016



                                  No. 15-30999
threshold in 286 days, which is consistent with the charged conspiracy’s
timeframe and Watkins’s testimony. If the jury credited either Jackson’s or
Watkins’s statements, each would independently establish that Jackson had
engaged in a conspiracy to distribute over one kilogram of heroin. Although
mere inferences and speculation over the amount of drugs involved are not
sufficient evidence to uphold an enhanced penalty under Section 841(b)(1)(A),
see United States v. Daniels, 723 F.3d 562, 571–72 (5th Cir. 2013), here there
was specific testimony concerning the drug quantities.
      For these reasons, a rational jury could find beyond a reasonable doubt
that the conspiracy encompassed more than one kilogram of heroin, despite the
small amount of heroin recovered from Jackson’s trailer.
C. Admitted Evidence of the Uncharged, Alleged Attempted Murder
      Because Jackson never objected at trial to the introduction of evidence
relating to the uncharged, alleged attempted murder, we review for plain error.
United States v. Morin, 627 F.3d 985, 994 (5th Cir. 2010). Under plain error
review, the court must determine (1) if an error occurred, (2) if it was plain or
obvious, and (3) if it affected substantial rights. Puckett v. United States, 556
U.S. 129, 135 (2009). If such an error occurred, then (4) the court has the
discretion to remedy the error if it seriously affects the fairness, integrity, or
public reputation of the judicial proceeding. Id.
      Jackson argues that evidence was improperly admitted at trial with
respect to the alleged attempted murder that his felon in possession charge
stems from. He focuses on the video shown to the jury at trial that depicts the
shooting and robbery at Roy’s Lounge. According to Jackson, Rule 404(b)
should have applied to bar this evidence from being introduced at trial.
Regardless, if Rule 404(b) does not apply, Jackson argues that the evidence
was unfairly prejudicial and should have been excluded under Rule 403. We
disagree.
                                        9
    Case: 15-30999      Document: 00513790567         Page: 10    Date Filed: 12/08/2016



                                     No. 15-30999
        Rule 404(b) limits the introduction of “crimes, wrongs, or other acts” if
such evidence is used to show character. Fed. R. Evid. 404(b). However, Rule
404(b) does not apply when the other act is intrinsic to the crime charged. See
United States v. Sumlin, 489 F.3d 683, 689 (5th Cir. 2007). Under this court’s
precedent, “[e]vidence of an act is intrinsic when it and evidence of the crime
charged are inextricably intertwined, or both acts are part of a single criminal
episode . . . .” Id. Still, “[e]ven intrinsic evidence is inadmissible if its probative
value is substantially outweighed by the danger of unfair prejudice.” United
States v. Barnes, 803 F.3d 209, 220–21 (5th Cir. 2015) (citing Fed. R. Evid.
403).
        We cannot conclude on the record before us that the district court plainly
erred in allowing evidence of the uncharged shooting and robbery. These acts
were intrinsic to the crime charged. The shooting, robbery, and Jackson’s
possession of the handgun formed a “single criminal episode.” Sumlin, 489
F.3d at 689.         Jackson’s possession of the firearm occurred almost
contemporaneously with the shooting and robbery, and the entire episode took
less than a minute. Thus, exclusion under Rule 404(b) is not proper.
        Further, we are not persuaded by Jackson’s alternative argument that
the danger of unfair prejudice substantially outweighed the probative value of
the video. Fed. R. Evid. 403. The video was highly probative. It clarified
identity, which was at issue in the case. The portion of the video in which the
shooting occurred also established that the item Jackson handed Dokes was in
fact a firearm.      This is especially probative because investigators never
recovered the weapon. While the video of the alleged attempted murder is
unfavorable to Jackson, it is not unfairly prejudicial. 7 Moreover, the district


        7Jackson relies heavily on a Third Circuit case, United States v. Cunningham, 694
F.3d 372 (3d Cir. 2012), to make his Rule 403 argument. Cunningham involved multiple
“violent and sadistic” child pornography videos being shown to a jury. Id. at 390–91. We do
                                            10
    Case: 15-30999       Document: 00513790567         Page: 11     Date Filed: 12/08/2016



                                      No. 15-30999
court gave a pattern jury instruction, reminding the jurors that Jackson was
only on trial for the felon in possession charge, which further ameliorated any
danger of unfair prejudice. 8
       Accordingly, we conclude that the district court did not plainly err when
it admitted video evidence of the alleged attempted murder. See Puckett, 556
U.S. at 135.
D. Application of the Attempted Murder Sentencing Guideline
       This court reviews the district court’s “application of the Sentencing
Guidelines de novo and its factual findings for clear error.” United States v.
Juarez, 626 F.3d 246, 251 (5th Cir. 2010) (quoting United States v. Trujillo,
502 F.3d 353, 356 (5th Cir. 2007)). In order to apply an enhancement, the court
“may draw reasonable inferences to determine whether the record supports the
enhancement by a preponderance of the evidence.” United States v. Myers, 772
F.3d 213, 220 (5th Cir. 2014).
       Jackson urges that the district court erred at sentencing by applying an
enhancement that resulted from cross-referencing the felon in possession
Guideline to the attempted murder Guideline. He additionally states that,
even if the cross-reference is proper, the district court incorrectly imposed a
sentencing enhancement for permanent or life-threatening injury instead of
serious bodily injury.
       1. Cross-Reference to Attempted Murder
       The felon in possession Guideline allows for a cross-reference to the
attempted murder Guideline “if the defendant . . . possessed or transferred a



not believe the facts of Cunningham are applicable to the case before us. The surveillance
video shown to the jury had no audio, was in black and white, and the shooting took place off
screen. The district court also stopped the video once the man alleged to be Jackson left the
frame and only the victim remained visible.
       8 A proper jury charge can temper the risk of unfair prejudice. See United States v.

Williams, 620 F.3d 483, 492 (5th Cir. 2010).
                                             11
    Case: 15-30999      Document: 00513790567         Page: 12    Date Filed: 12/08/2016



                                     No. 15-30999
firearm . . . cited in the offence of conviction with knowledge or intent that it
would be used . . . in connection with [the attempted murder].” U.S.S.G. §
2K2.1(c)(1). 9
       Jackson argues that there was insufficient proof that the gun used in the
shooting was the one “described in the count of conviction.” He also claims that
he lacked “knowledge or intent” that the gun would be used in the shooting.
       At sentencing, the district court stated that it relied on the Presentence
Investigation Report as well as the video of the shooting when applying the
cross-reference for attempted murder. The gun seen in the video is the one at
issue in the felon in possession count. The shooting takes place mere seconds
after Jackson hands the gun to Dokes and walks off screen.                     Moreover,
Jackson’s subsequent robbery of the victim—also captured on film—shows he
had “knowledge or intent” that the gun would be used. U.S.S.G. § 2K2.1(c)(1).
       We hold that the court properly cross-referenced the felon in possession
Guideline with the attempted murder Guideline in accordance with Section
2K2.1(c)(1).
       2. Permanent or Life-Threatening Injury
       As this court has noted, the severity of injury is a fact inquiry, so we
apply clear error review. See United States v. Moore, 997 F.2d 30, 37 (5th Cir.
1993). The attempted murder Guideline provides a sentencing enhancement
if the victim is injured. U.S.S.G. § 2A2.1(b). The enhancement is four levels
for permanent or life-threatening injury and two levels for serious bodily
injury. Id. § 2A2.1(b)(1)–(2). The Sentencing Guidelines define permanent or
life-threatening bodily injury as “injury involving a substantial risk of death;


       9 See U.S.S.G. § 2K2.1(c)(1)(A) (cross-referencing inchoate crimes under § 2X1.1); §
2X1.1(c)(1) (cross-referencing enumerated inchoate crimes, such as attempted murder, §
2A2.1(a)(1)). Attempted first degree murder includes an attempted killing “committed in the
perpetration of . . . robbery.” 18 U.S.C. § 1111(a).

                                            12
   Case: 15-30999     Document: 00513790567       Page: 13   Date Filed: 12/08/2016



                                  No. 15-30999
loss or substantial impairment of the function of a bodily member, organ, or
mental faculty that is likely to be permanent; or an obvious disfigurement that
is likely to be permanent.” Id. § 1B1.1 cmt. 1(J). In contrast, serious bodily
injury is an injury “involving extreme physical pain or the protracted
impairment of a function of a bodily member, organ, or mental faculty; or
requiring medical intervention such as surgery, hospitalization, or physical
rehabilitation.” Id. § 1B1.1 cmt. 1(L).
      Jackson challenges the district court’s application of a four-level
sentence enhancement for permanent or life-threatening bodily injury, rather
than a two-level enhancement for serious bodily injury. Id. § 2A2.1(b)(1)–(2).
In support of his contention, he points to the lack of evidence in the record
concerning the extent of the victim’s injuries.
      On the other hand, the Government points to evidence that it believes
adequately supports a finding of permanent or life-threatening injury: the
victim sustained four gunshots with .45 caliber bullets to his torso at close
range, remained on the ground unable to stand, and was injured enough to be
taken to the hospital. Although the government had access to the victim’s
medical records, they were not presented to the district court. Nothing else is
known about the victim or his injuries. It is presumed that he used a false
identity, and the Government was unsuccessful in its attempts to contact him.
      This court has stated that “the focus of the inquiry is not on the actions
of the defendant, but rather on the injury sustained.” United States v. Guerrero,
169 F.3d 933, 946 (5th Cir. 1999). The record establishes that the victim
received four gunshot wounds at close range from a large-caliber weapon, that
the bullets entered his left torso, and that he was hospitalized for his injuries.
These facts, standing alone, are insufficient to warrant an enhancement for
permanent or life-threatening injury. While in theory these injuries could
support an enhancement for permanent or life-threatening injury, they could
                                       13
   Case: 15-30999     Document: 00513790567        Page: 14   Date Filed: 12/08/2016



                                   No. 15-30999
equally support an enhancement for serious bodily injury. See U.S.S.G § 1B1.1
cmt. 1(L) (defining serious bodily injury as “extreme physical pain or the
protracted impairment of a function of a bodily member, . . . or requiring
medical   intervention   such      as   surgery,   hospitalization,   or   physical
rehabilitation”). Indeed, the government chose not to introduce the victim’s
medical records, which could have provided insight into the severity of the
injury suffered by the victim. The factual findings in the record do not reveal
that the injuries actually suffered by the victim were permanent or life-
threatening.
      The district court sentenced Jackson to an above Guidelines sentence,
but we cannot conclude that this error was harmless. In light of Molina-
Martinez v. United States, we remand this case to the district court to consider
the correct application of the Guidelines. 136 S. Ct. 1338, 1346–47 (2016)
(stating that in most cases the Guidelines are the lodestar for sentencing
proceedings and that an incorrect application of a higher Guidelines range will
usually result in a different outcome).        The record before us does not
sufficiently demonstrate that the sentence imposed would have been the same
regardless of the application of the four-level enhancement for permanent or
life-threatening injury. See id.
      Because we do not believe there were enough factual findings in the
record to support the imposition of the four-level enhancement, we remand this
issue to the district court to make a new determination on this enhancement
and Jackson’s ultimate sentence. At resentencing, the district court should
allow both sides “to present evidence as to the nature, severity, and likely
duration of th[e] injuries.” United States v. Spinelli, 352 F.3d 48, 60 (2d Cir.
2009). “We express no view on what sentence the court should impose on
remand.” United States v. Zapata-Lara, 615 F.3d 388, 391 (5th Cir. 2010). But


                                         14
    Case: 15-30999     Document: 00513790567     Page: 15   Date Filed: 12/08/2016



                                  No. 15-30999
the district court should “make the appropriate findings and state plainly the
basis for its decision.” Id.
         Accordingly, we vacate Jackson’s sentence and remand it so that the
district court can make additional factual findings regarding whether the
enhancement for permanent or life-threatening injury is warranted in light of
the foregoing.
E. Constitutional Challenge to Sentencing
         Finally, neither party disputes that this court’s precedent forecloses
Jackson’s argument that basing his sentence in part on an uncharged offense
violates his constitutional rights. See United States v. Hernandez, 633 F.3d
370, 374 (5th Cir. 2011) as revised Mar. 23, 2011. Jackson seeks only to
preserve this issue for further review. See United States v. Valdez-Maltos, 443
F.3d 910, 912 (5th Cir. 2006). We therefore affirm the district court on this
issue.
                               III. CONCLUSION
         For the foregoing reasons, we AFFIRM Jackson’s conviction. We
VACATE and REMAND Jackson’s sentence for further consideration of the
permanent or life-threatening bodily injury enhancement consistent with this
opinion.




                                       15